UNITED STATES DISTRICT COURT ~ 1

 

WESTERN DIsTRICT oF NEW YoRK _\ l
iizz§ ` _ __
RYAN LEACH, '
Plaintiff, 18-CV-6387
DISMISSAL oRDER
V.

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

INTRODUCTION

On May 21, 2018, pro se plaintiff Ryan Leach filed a complaint and an in forma pauperis
motion pursuant to 28 U.S.C § 1915 in the Northern District of New York. ECF Nos. 1, 3. On
May 23, 2018, United States Magistrate Judge Christian F. Hummel transferred this case from the
Northern District to this District based on plaintiff’ s residence in Steuben County. ECF No. 4_ On
May 25, 2018, this Court issued an order directing plaintiff to submit a proper complaint and in
forma pauperis motion on the forms for filing a Social Security complaint in the Western District
of New York (“WDNY”)_ ECF No. 6. Plaintiff was given until June 25, 2018 to comply with the
Order_ Ia'. Plaintiff was provided with the instructions for filing a social security complaint in the
WDNY, Which included a blank social security complaint and the form for in forma pauperis
application

On January 30, 2019, after having received no communication from plaintiff and pursuant
to Local Rule of Civil Procedure 41(b), the Court ordered plaintiff to show cause in writing by
March 1, 2019 why this case should not be dismissed for failure to adhere to the Court ordered

deadlines ECF No. 10; see Loc. R. Civ. P. 41(b) (indicating that if a civil case has been pending

 

for more than six months and is not in compliance with the Court’s directions, the Court may order

the parties to show cause why the case should not be dismissed)_ Plaintiff still has not

communicated with the Court. Consequently, this case is DISM]SSED WITH PREJUDICE.
DISCUSSION

Federal Rule of Civil Procedure 41(b) authorizes a district court to “dismiss a complaint
for failure to comply with a court order, treating the noncompliance as a failure to prosecute.”
Simmons v. Abruzzo, 49 F_3d 83, 87 (2d Cir. 1995) (citing Link v. Wabash R.R. Co., 370 U.S. 626,
633 (1962))_ Although it is a harsh remedy, the rule is “intended to serve as a rarely employed,
but uselill, tool of judicial administration available to district courts in managing their specific
cases and general caseload.” Wynder v. McMahon, 360 F_3d 73, 79 (2d Cir. 2004).

A district court considering a Rule 41(b) dismissal must weigh five factors: “(1) the
duration of the plaintiff s failure to comply with the court order, (2) whether plaintiff was on notice
that failure to comply would result in dismissal, (3) whether the defendants are likely to be
prejudiced by further delay in the proceedings, (4) a balancing of the court’s interest in managing
its docket with the plaintiff’ s interest in receiving a fair chance to be heard, and (5) whether the
judge has adequately considered a sanction less drastic than dismissal.” Baptiste v. Sommers, 768
F_3d 212, 216 (2d Cir. 2014). No single factor is generally dispositive Nita v. Connecticut Dep ’t
ofEnvtl. Prot., 16 F.3d 482, 485 (2d Cir. 1994).

As to the duration of plaintiff’s failure to comply with the Court’s Orders, plaintiff was
given until June 25, 2018 to submit a proper complaint and in forma pauperis motion Plaintiff
was aware of this Order because he received a copy of the May 25, 2018 Decision and Order,
along with a blank social security complaint, in forma pauperis application form, and instructions

for filing a complaint in the WDNY. ECF No. 6_ Nonetheless, he did not file a proper complaint

 

or in forma pauperis motion as was prescribed by the Court. Nearly seven months later, the Court
issued an Order to Show Cause advising plaintiff that his failure to comply with its previous Order
would result in the dismissal of this case with prejudice ECF No. 10. The Court’s Local Rules
also warn that a pro se litigant’s failure to comply with the Federal and Local Rules of Civil
Procedure “may result in the dismissal of the case, with prejudice.” Loc. R. Civ. P_ 5.2(i)_

The Court also finds plaintiffs inaction prejudicial to the Commissioner The
Commissioner has an interest in the timely resolution of this case, as the Social Security
Administration is significantly overburdened with applications and appeals

Similarly, although the Court recognizes plaintiff" s interest in receiving a fair chance to be
heard, it must also consider the heavy demands of its docket, especially in the Social Security
context, where there are nearly 1,500 Social Security appeals currently pending in this District.
This case is almost one year old, yet it is not fully briefed or ready for the Court to rule on its
merits.

The Court has given plaintiff opportunities to be heard and pursue his Social Security
appeal, but he has refused to prosecute this action and respond to the Court’s Orders. Accordingly,
the Court finds that dismissal is appropriate as no lesser sanction would compel plaintiff to
prosecute this case_

CONCLUSION

Because plaintiff failed to comply with the Court’s Orders and has not communicated with
the Court to explain or correct the noncompliance despite being warned of the consequences of
failing to respond, this action is DISMISSED WITH PREJUDICE and the Clerk of Court is

directed to close this case_

 

IT IS SO ORDERED.

Dated: March 20, 2019
Rochester, New York

 

0N'. FR _ G ACI, JR_
Chief Ju e
it rates District Court

 

